Citation Nr: 1706590	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-23 098A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to February 3, 2009.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial rating of 50 percent, effective February 13, 2008.  

A March 2010 rating decision increased the rating for PTSD to 70 percent effective July 30, 2009; and granted TDIU, effective the same date.  In, an April 2015 rating decision, the effective date for service connection for PTSD was changed to January 30, 2008.  

Although the Veteran did not specifically disagree with the TDIU rating; the Board has recognized that issue as being part of the appeal for a higher initial rating for PTSD and has considered whether a TDIU was warranted during the period from February 13, 2008 to July 29, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2015, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned.  A transcript is of record. 

There have been multiple Board remands with the most recent being in November 2015.  In November 2015, the Board granted service connection for bilateral hearing loss disability

In a March 2016 rating decision the 70 percent rating for PTSD was made effective  January 30, 2008 and the TDIU was made effective February 3, 2009.



FINDINGS OF FACT

1.  At no time since the date service connection was granted has PTSD resulted in manifestations that more nearly approximate total occupational and social impairment.

2.  PTSD has rendered the Veteran unable to secure or follow a substantial gainful occupation since the effective date of service connection for this disability, January 30, 2008.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for TDIU are met from January 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16a (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating VA will consider whether staged ratings should be granted to account for changes in the disability during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1998).

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.   

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A June 2008 VA psychiatric examination noted that symptoms of PTSD included secondary depression, flashbacks and nightmares about the Veteran's Vietnam service, a strong startle response, problems with memory and concentration, and sleep disturbance.  It was noted that the Veteran was retired from an office job with a waste management company.  While employed in that job, he had experienced "major" problems due to PTSD, to include anger, irritability, and difficultly getting along with supervisors and fellow workers.  He had a history of missing one or two days of work per month because he was too tired and too depressed to go to work and get up in the morning due to his PTSD.  It was reported that he had been married since 1971; had a good relationship with his wife; and was in contact with his two grown children.  The mental status examination revealed no evidence of psychotic or delusional processes; intact recent, intermediate, and remote memory; and thought processes that were logical, goal directed, and linear.  The examiner summarized the severity of the Veteran's PTSD as follows:  

So clearly [the Veteran had] major impairment in his personal, social, and occupational functioning when he was working, right now [he] just [has] social and interpersonal problems related to his PTSD, errors in judgment, [and] emotional blunting.  Current global assessment of functioning of 49 [which approximates serious impairment in social and occupational functioning on the DSM-IV GAF scale].  Past year global assessment of functioning of 49.

An April 2009 psychological evaluation for Social Security disability benefits noted that the Veteran appeared to be irritable "just under the surface," was easily frustrated, and had quit his job of 37 years, because he was afraid he would lose emotional control and take out his anger on a supervisor.  The mental status examination showed the Veteran to be oriented to person, place, and time but to have mildly slowed and disorganized thought processes.  There was no evidence of a thought disorder or other psychotic processes.  The examiner stated the Veteran appeared to be a person who might have moderate deficits in terms of his ability to interact effectively with co-workers, supervisors, and the general public.  He concluded that "it would be difficult to imagine" the Veteran being able to complete even simple tasks over the course of a typical workday, and that he would have marked difficulty in managing the usual work-related stresses.  The GAF score assigned by the examiner was 58, which approximates moderate difficulty in social and occupational functioning.  

A January 2010 VA psychiatric examination noted that the Veteran's PTSD symptoms-to include problems with memory and concentration, difficulty in focusing, and problems with anger and irritability-had increased in frequency and severity since his last examination.  The mental status examination showed the Veteran to be oriented to all spheres; to not display psychotic or delusional processes; to have intact recent, immediate and remote memory; and to have a thought process that was clear, logical, goal directed, and linear.  

The examiner specifically found that the Veteran met the diagnostic criteria for individual unemployability and that the Veteran's PTSD rendered him socially impaired, to include having difficulty in establishing and maintaining social relationships that involve any level of intimacy.  The Veteran's PTSD was said to not interfere with the activities of daily living.  The GAF score assigned by the examiner was 35, which represents between serious and major impairment under the DSM-IV GAF scale, and he concluded that due to the Veteran's PTSD, he exhibited significant social, cognitive, emotional, relationship, occupational, behavioral, and developmental impairment in all areas of his life.  

Reports from a March 2016 VA "review" examination reflect the examiner selecting "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood," as the level of impairment due to PTSD, which matches the criteria for a 70 percent rating under the General Rating Formula codified at 38 C.F.R. § 4.130.  

With respect to the "social/marital family" history since the most recent examination, the examiner noted that the Veteran got along well with his brother and children; that he angered easily, especially at his wife of 45 years, often over "small things;" and that he had "road rage."  

With respect to occupational history, the examiner noted that the Veteran had not worked since the January 2010 VA examination, and that he had "done well" at his last job until his boss, who understood the Veteran's PTSD, was replaced by someone who did not.  Symptoms of PTSD were said to include a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner remarked that the Veteran's PTSD would have prevented employment from January 30, 2008, to July 29, 2009, and that the specific functional impairments caused by PTSD included irritability, anger, poor social skills, depression, anxiety, and poor concentration. 

A 100 percent rating is provided for symptoms that cause approximately total social and occupational impairment.  38 C.F.R. § 4.130, DC 9411.  It is clear that the Veteran's PTSD causes total occupational impairment-as reflected by the grant of TDIU, and award of Social Security Disability benefits.  The Veteran is; however, able to interact with family members and has maintained a marriage to the same person for decades.  At his hearing, he reported visits with his grandchildren and being active in "Vietnam groups."  There have been deficiencies in his social life, as evidenced by the difficulties in his marriage; but such deficiencies are contemplated in the criteria for the current 70 percent rating.  The weight of the evidence is against a conclusion that PTSD the level of impairment required for a 100 percent rating.

The Board further finds that a staged schedular rating for the connected psychiatric disability is not warranted, as there have been no identified periods when there was total occupational and social impairment.

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The PTSD disability is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated.  Those criteria contemplate all social and occupational impairment, and there is no indication that the Veteran has another kind of impairment.  A wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.  A higher rating is available but as noted above, the Veteran does not meet the criteria for such a rating.    

Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, in the Thun test. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id. 

Under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  This is meant as a place holder between the schedular combined rating and a total rating.  Id.  In this case the Veteran is being awarded a total rating during the entire period since the effective date of his service connected disabilities PTSD and tinnitus)..

TDIU

The clinical evidence, including the reports from the June 2008 VA examination, indicates that PTSD forced the Veteran to retire prior to receipt of the January 30, 2008, claim for service connection for PTSD. In March 2016, a VA examiner concluded that the Veteran's PTSD would have prevented employment as of the January 30, 2008, effective date of service connection for PTSD.  The criteria for TDIU as a component of the initial rating for PTSD are met from January 30, 2008.  38 C.F.R. §§ 3.400, 4.16(a); Rice, supra.  Prior to that date service connection was no in effect for any disease or disability.

Resolving all reasonable doubt in favor of the Veteran, entitlement to TDIU from January 30, 2008, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  

Entitlement to TDIU from January 30, 2008, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


